Miami App. No. 2008 CA 18, 183 Ohio App.3d 680, 2009-Ohio-4403. On March 10, 2010, the discretionary appeal was accepted in this case. On March 18, 2010, the Ohio Public Defender filed a motion to dismiss the appeal for failure of the prosecuting attorney to serve the Ohio Public Defender with a copy of the notice of appeal as required by S.Ct.Prac.R. 14.2(A)(3). The motion to dismiss was denied, but the Ohio Public Defender was granted 30 days in which to file a jurisdictional memorandum, and briefing was stayed. The jurisdictional memorandum of amicus curiae Ohio Public Defender was filed on May 11, 2010.
Upon further consideration, the March 10, 2010 order accepting the discretionary appeal is vacated, and the cause is dismissed.
Brown, C.J., and Pfeifer, O’Connor, O’Donnell, and Lanzinger, JJ., concur.
Lundberg Stratton, J., dissents and would retain the appeal on Proposition of Law No. II.
Cupp, J., dissents and would retain the appeal.